13-524-cr (L)
United States v. Sullivan et al


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
4th day of March, two thousand sixteen.

Present:
            RALPH K. WINTER,
            PETER W. HALL,
            CHRISTOPHER F. DRONEY,
                        Circuit Judges.
____________________________________________________

UNITED STATES OF AMERICA,

                       Appellee,

               v.                                    Nos. 13-524-cr, 13-4746-cr, 13-4857-cr

SAQUAN EVANS, AKA SEALED DEFENDANT #1, AKA QUAZY,
AKA QUAN, AKA QUAZ, AKA QUANNY, AKA MASAROTI, AKA
MOTO, DARNELL WILLIAMS, AKA SEALED DEFENDANT #4, AKA
STYLES, MATTHEW CHEEK, AKA SEALED DEFENDANT #5, AKA
CHEEKS, MIQUAN RUSSO, AKA SEALED DEFENDANT #6, AKA
SHYCE, AMADIS HUNTER, AKA SEALED DEFENDANT #8, AKA
BALDY, ERNEST HESTER, AKA SEALED DEFENDANT #9, AKA
EB, JAYCEE FLOYD, AKA SEALED DEFENDANT #10, AKA MOJO,
AKA MOJESUS, JEROME CLARKE, AKA SEALED DEFENDANT
#11, AKA LOONZ, ANTHONY BRASWELL, AKA SEALED
DEFENDANT #12, AKA POOPER, MIGUEL RUSSO, AKA SEALED
DEFENDANT #13, AKA G-MONEY, AKA GELL, AKA FUNNY,
ANDY HUDDLESTON, AKA ANDY BOY,


                                                1
                      Defendants,

DEMETRIUS SULLIVAN, AKA SEALED DEFENDANT #3, AKA
MEECHIE, JARRELL WILLIAMS, AKA SEALED DEFENDANT #2,
AKA RUGGA, AKA REL, AKA RUGGAREL, SHAWNTELL RUSH,
AKA SEALED DEFENDANT #7, AKA SPARKS, AKA TELLS,

                      Defendants-Appellants.

____________________________________________________

For Defendants-Appellants: Randall D. Unger, Esq., Bayside, NY, for Demetrius Sullivan.

                              H. Dana VanHee, Esq., Law Office of H. Dana VanHee, PLLC,
                              Syracuse, NY, for Jarrell Williams.

                              Stuart J. LaRose, Esq., Syracuse, NY, for Shawntell Rush.

For Appellee:           Rajit S. Dosanjh, Assistant United States Attorney, for Richard S.
                        Hartunian, United States Attorney for the Northern District of New
                        York, Syracuse, NY.
____________________________________________________

       Appeal from a judgment of the United States District Court for the Northern District of

New York (Mordue, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       In these consolidated cases, Defendants-Appellants Demetrius Sullivan and Jarrell

Williams1 pleaded guilty to a single-count indictment charging them with conspiring to engage

in racketeering activities in violation of the Racketeer Influenced and Corrupt Organizations Act

(RICO), 18 U.S.C. § 1962(c). The charges were based on conduct arising from the defendants’

1
  The appeal of the third defendant, Shawntell Rush, was consolidated with Sullivan and
Williams’ appeals. (ECF No. 51.) Since filing the appeal, Rush’s counsel has filed a motion to
be relieved as counsel pursuant to Anders v. California, 386 U.S. 738 (1967). (ECF No. 175.) In
addition, the government has moved to dismiss Rush’s appeal based on his waiver of appeal
rights in the plea agreement. (ECF No. 132.) Based on our review of the record, we have
granted defense counsel’s motion to be relieved as counsel and the government’s motion to
dismiss the appeal in a separate order.
                                                2
membership in the “Bricktown Gang,” a group known for distributing large amounts of cocaine

and crack cocaine and for engaging in murder, robbery, and other acts of violence in Syracuse,

New York. We assume the parties’ familiarity with the underlying facts, procedural history, and

issues presented on appeal.

       Sullivan contends that his counsel was ineffective by failing meaningfully to advocate on

his behalf during the sentencing proceedings, including by not re-raising mitigating arguments

from her sentencing memorandum after withdrawing certain objections to the PSR and by not

arguing for a downward departure based on sentencing disparities between crack and powder

cocaine. “When faced with a claim for ineffective assistance of counsel on direct appeal, we

may [] decline to hear the claim, permitting the appellant to raise the issue as part of a

subsequent petition for writ of habeas corpus pursuant to 28 U.S.C. § 2255.” United States v.

Morgan, 386 F.3d 376, 383 (2d Cir. 2004) (internal quotation omitted). We are “generally

disinclined to resolve ineffective assistance claims on direct review.” United States v. Gaskin,

364 F.3d 438, 467 (2d Cir. 2004). We decline to decide Sullivan’s ineffective assistance claims,

leaving him to raise these claims in a collateral proceeding.

       For his part, Williams claims that his sentence of 420 months’ imprisonment was

substantively unreasonable due to the mitigating factors in this case, including his youth and

involuntary immersion in gang culture, the hardship that will be suffered by Williams’ young

son, who was born while he was in custody, and the deep remorse he has shown. Williams

further argues that the sentence imposed fails to further the sentencing goal of rehabilitation. “A

sentencing judge has very wide latitude to decide the proper degree of punishment for an

individual offender and a particular crime.” United States v. Cavera, 550 F.3d 180, 188 (2d Cir.

2008) (en banc). We will “set aside a district court’s substantive determination only in



                                                  3
exceptional cases where the trial court’s decision ‘cannot be located within the range of

permissible decisions.’” Id. at 189 (quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir.

2007)).

          We conclude that Williams’ sentence was substantively reasonable. In imposing a mid-

Guidelines sentence of 420 months, the district court balanced the mitigating factors cited by

Williams against his “egregious conduct,” J.A. 101, in murdering Anthony Ford and randomly

shooting at other members of the community, and also noted the devastating impact of Williams’

actions on his victims and their families. In light of these facts, we cannot say that the sentence

was “shockingly high, shockingly low, or otherwise unsupportable as a matter of law.” United

States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009).

          For these reasons, the judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              CATHERINE O’HAGAN WOLFE, CLERK




                                                 4